DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,889,838 B2 to Meier et al. (“Meier”).
As to claim 1, Meier teaches a container assembly comprising a container (tool box 35) for storage and transport of goods comprising at least one side wall (sidewalls 6) and a bottom wall (bottom side 20) defining together an interior space (Fig. 3) and a cover (cover 4) for closing the opening (Fig. 2), having a top surface (Fig. 2), but does not teach wherein the cover comprises at least one latch member movable between at least a first, resting non-engaged position and 
Meier discloses the claimed invention except for wherein the cover comprises at least one latch member movable between at least a first, resting non-engaged position and a second, engaged position, wherein the container comprises a retaining member on the at least one side wall and positioned parallel to the latch member such that the latch member is configured for engaging with a retaining member of another container when in the second position to connect the container to the at least one other container, wherein when the at least one latch member is at the first, resting non-engaged position, the at least one latch member is flush with the side wall of the cover.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the latch from the container onto the lid to allow two containers to be connected to each other, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

As to claim 2, modified Meier teaches the container assembly of claim 1, further comprising at least one first container (tool box 34) and at least one second container (tool box 35), detachably attachable to one another by a locking mechanism (clamp 26), the locking mechanism interacts between the at least one first container and at least one second container wherein the at least one first container is configured at a top portion thereof with a pivotable latch member (Fig. 3), and the at least one second container is configured at a corresponding bottom portion thereof with a retaining portion (rib 24), wherein said latch member is pivotable between a locked position (bottom of Fig. 3) at which it engages said retaining portion, and an unlocked position (top of Fig. 3) at which it is pivotally displaced into disengagement from said retaining portion.
As to claim 3, modified Meier teaches the container assembly of claim 1, wherein the at least one latch member can constitute a handle (holding grip 27) for the container assembly.
As to claim 4, modified Meier teaches the container assembly of claim 1, wherein the cover is pivotally (hinges 8) connected to a rear side of the container portion (Fig. 2).
As to claim 5, modified Meier teaches the container assembly of claim 1, further comprising a carrying handle (handle 31) located on the container portion or the cover portion (Fig. 4).

As to claim 8, modified Meier teaches the container assembly of claim 1, wherein the latch member and the engaging member are constructed and arranged to be spaced apart such that they are positioned to be vertically aligned with respect to one another (Fig. 3).
As to claim 9, modified Meier teaches the container assembly of claim 1, wherein the retaining member is an outwardly protruding hook like member configured and shaped to hold and\or catch and prevent movement of the latch member when locked thereon (Fig. 3).
As to claim 10, modified Meier teaches the container assembly of claim 1, wherein the latch member is configured to pivot in a clockwise and a counterclockwise manner (Fig. 3).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of U.S. Patent No. 8,505,729 B2 to Sosnovsky et al. (“Sosnovsky”).
As to claim 7, modified Meier teaches the container assembly of claim 1, but does not teach wherein the interior space of the container is divided into a plurality of compartments.
Sosnovsky teaches wherein the interior space of the container (container 12c) is divided (dividers 34) into a plurality of compartments (Fig. 4).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of U.S. Patent No. 8,206,058 B2 to Vrondran et al. (“Vrondran”).
As to claim 12, modified Meier teaches the container assembly of claim 1, further comprising a container (container 12c) and a lid member (cover 20) configured to cover the container, but does not teach wherein the hinge area further comprises at least one arresting member and a friction member such that the lid has a closed and an open configurations wherein the arresting member and the friction element are disengaged and intermediate positions configured between the open and closed configurations wherein the friction element engages the arresting member.
Vrondran teaches a container assembly comprising a container (frame 14) and a hinged lid member (cover 12) configured to cover the container, wherein the hinge area further comprises at least one arresting member (protrusion 84) and a friction member (Fig. 13, the lid portion that contacts 84) such that the lid has a closed and an open configurations (Fig. 13) wherein the arresting member and the friction element are disengaged and intermediate positions (Fig. 14) configured between the open and closed configurations wherein the friction element engages the arresting member (Fig. 14).
.
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the latch member to connect between two stacked containers in the assembly, however also permits opening of the cover of the bottom container of the two stacked containers while the containers are still engaged one with the other without the need to disengage the latch member) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733